DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites “the virtual axis” however no claim from which claim 12 depends presents any “virtual axis” (claim 12 depends from claim 11 which depends from claim 10 which depends from claim 9 which depends from claim 4 which depends from claim 1). 
For purposes of examination “the virtual axis” of claim 12 is read as “a virtual axis”, however it is noted that it is also possible that claim 12 was intended to depend from a claim that recites “a virtual axis” (e.g. claims 2, 3, 6, 7, 8) and so it is unclear which “virtual axis” should be “the virtual axis” of claim 12, or whether “the virtual axis” of claim 12 is a different “virtual axis” from those recited in other claims. As there is insufficient information contained in the original disclosure to guess at the intended chain of dependency, if any, the “virtual axis” of claim 12 is not read to require any of the features of any other “virtual axis” recited in claims from which claim 12 does not depend.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first part" and "second part" of claim 13, and "first slide component", "second slide component", and "second slide component is perpendicular to the first slide component" of claim 18  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
While the features of claim 13 are described in the specification there are no elements or element numbers provided in the specification pointing back to the drawings and it is unclear from the specification what elements of the drawings should be understood to be the “first part” and “second part”.
Likewise, while the features of claim 18 are described in the specification there are no elements or element numbers provided in the specification pointing back to the drawings and it is unclear from the specification what elements of the drawings should be understood to be the "first slide component", "second slide component", and "second slide component is perpendicular to the first slide component".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 10599189).
Regarding claim 1 Hsu discloses:
A foldable device, comprising 
a bendable mechanism (e.g. 11 FIG.16), a connection mechanism (e.g. 2, 5 FIG.16), and a shielding mechanism (e.g. 42 FIG.2), wherein the connection mechanism is coupled to the bendable mechanism (indicated via dotted line FIG.16), and is slidable relative to the bendable mechanism as the bendable mechanism is folded (shown e.g. FIG.17-FIG.19); 
the shielding mechanism is arranged on an inner side of the bendable mechanism (shown e.g. FIG.18); 
the shielding mechanism is coupled to the connection mechanism (indicated via dotted line e.g. FIG.16); 
when the bendable mechanism is folded, the connection mechanism is capable of driving the shielding mechanism to slide relative to the bendable mechanism (shown e.g. FIG.17-FIG.19).

Regarding claim 2 Hsu discloses:
the shielding mechanism includes a virtual axis (e.g. 421a FIG.18), when the bendable mechanism is folded, the shielding mechanism is slidable relative to the bendable mechanism around the virtual axis of the shielding mechanism (as shown e.g. FIG.17-FIG.19).

Regarding claim 3 Hsu discloses:
the virtual axis of the shielding mechanism is located in the shielding mechanism (as shown e.g. FIG.18).

Regarding claim 4 Hsu discloses:
the bendable mechanism comprises a middle hinge (e.g. middle 112 FIG.13), which is located in a middle of the bendable mechanism, and connection hinges rotatably coupled to two opposite sides of the middle hinge (connecting between adjacent 112 shown FIG.13); 
the shielding mechanism covers at least the middle hinge (e.g. covering the back of 11 shown FIG.13).

Regarding claim 5 Hsu discloses:
the connection mechanism is rotatably coupled to the middle hinge (indicated via dotted line FIG.16) and slidable relative to the connection hinges (as shown e.g. FIG.17-FIG.19).

Regarding claim 6 Hsu discloses:
the connection mechanism includes a virtual axis (e.g. 522 FIG.16), the connection mechanism is slidable relative to the middle hinge around the virtual axis of the connection mechanism (as shown e.g. FIG.17-FIG.19).

Regarding claim 7 Hsu discloses:
the virtual axis of the connection mechanism is located in the shielding mechanism (described col 6 lines 49-52).

Regarding claim 8 Hsu discloses:
the virtual axis of the connection mechanism is close to the middle hinge and away from the connection hinges (e.g. central to 112s FIG.13).

Regarding claim 9 Hsu discloses:
the foldable device further comprises a linkage mechanism (e.g. 31 FIG.11) coupled to the middle hinge (shown e.g. FIG.12); 
when one of the connection hinges located on one side of the middle hinge rotates, the linkage mechanism drives an associated one of the connection hinges located on the other side of the middle hinge to rotate (shown e.g. FIG.17-FIG.19).

Regarding claim 10 Hsu discloses:
the middle hinge comprises an intermediate hinge (central 112 FIG.13), a first rotating hinge located on a first side of the intermediate hinge, and a second rotating hinge located on a second side of the intermediate hinge (shown e.g. FIG.13).

Regarding claim 11 Hsu discloses:
the connection mechanism comprises at least one guide rail block (e.g. 2, 5 FIG.16) coupled to the middle hinge (attached to 112 shown FIG.16) and at least one guide rail rod (e.g. 52 FIG.16) rotatably coupled to the at least one guide rail block (as shown e.g. FIG.16).

Regarding claim 12 Hsu discloses:
the at least one guide rail block comprises a first guide rail block and a second guide rail block (e.g. left/right sides of 51 FIG.16); 
the at least one guide rail rod comprises a first guide rail rod and a second guide rail rod (e.g. two 52 shown FIG.16); 
the virtual axis of the connection mechanism comprises a first virtual axis and a second virtual axis (e.g. two 511 shown FIG.16); 
the first guide rail block comprises a first guide rail curve surface (in which 521 are seated FIG.16), of which an axis is taken as the first virtual axis (e.g. 521 FIG.16); 
a side of the first guide rail rod facing to the intermediate hinge is provided with a first guide rail matching surface (e.g. surface of 521 FIG.16), which is fitted with the first guide rail curve surface (shown e.g. FIG.16); 
the first guide rail matching surface rotates along a track of the first guide rail curve surface (indicated e.g. FIG.17-FiG.19); 
the second guide rail block comprises a second guide rail curve surface (in which 521 are seated FIG.16), of which an axis is taken as the second virtual axis (e.g. 521 FIG.16); 
a side of the second guide rail rod facing to the intermediate hinge is provided with a second guide rail matching surface (e.g. surface of 521 FIG.16), which is fitted with the second guide rail curve surface (shown e.g. FIG.16); 
the second guide rail matching surface rotates along a track of the second guide rail curve surface (indicated e.g. FIG.17-FiG.19).

Regarding claim 13 Hsu discloses:
the intermediate hinge comprises a first part and a second part (e.g. left/right halves of 112 FIG.13); 
the shielding mechanism comprises a first shielding member and a second shielding member (e.g. upper and lower shown FIG.4); 
the first shielding member covers at least the first part of the intermediate hinge and the first rotating hinge (e.g. left half shown FIG.19); 
the second shielding member covers at least the second part of the intermediate hinge and the second rotating hinge (e.g. right half shown FIG.19).

Regarding claim 14 Hsu discloses:
the first virtual axis is located in the first shielding member (as indicated by potions of 422 over 2, 5 FIG.16); 
the second virtual axis is located in the second shielding member (as indicated by potions of 422 over 2, 5 FIG.16).

Regarding claim 15 Hsu discloses:
the first shielding member is fixedly coupled to the first guide rail rod (described col 6 lines 49-52); 
the second shielding member is fixedly coupled to the second guide rail rod (described col 6 lines 49-52).

Regarding claim 16 Hsu discloses:
a movement of each of the connection hinges relative to the middle hinge includes a rotating movement of an associated one of the connection hinges relative to the middle hinge and a sliding movement of the associated one of the connection hinges relative to the middle hinge (as shown e.g. FIG.17-FIG.19); 
the associated one of the connection hinges slides relative to the middle hinge while rotating relative to the middle hinge (as shown e.g. FIG.17-FIG.19).

Regarding claim 17 Hsu discloses:
he connection hinges are rotatable relative to the middle hinge around a virtual axis of the shielding mechanism (shown e.g. FIG.17-FIG.19); 
when the connection hinges are movable relative to the middle hinge, the connection mechanism is slidable relative to the connection hinges (shown/indicated FIG.17-FIG.19).

Regarding claim 18 Hsu discloses:
the foldable device further comprises a transmission mechanism coupled to the middle hinge and the connection hinges (e.g. 3 FIG.4); 
when the bendable mechanism is folded, the transmission mechanism is slidable relative to the connection hinges (shown e.g. FIG.11-FIG.12); 
a slide vector of the transmission mechanism relative to an associated one of the connection hinges includes a first slide component and a second slide component (e.g. D1/D2 FIG.10); 
the first slide component faces away from or toward the middle hinge (shown e.g. FIG.10), and the second slide component is perpendicular to the first slide component (shown e.g. FIG.10).

Regarding claim 19 Hsu discloses:
the transmission mechanism comprises two transmission members rotatably coupled to each other (indicated by dotted lines connecting elements left/right of 311 FIG.10); 
one end of an associated one of the two transmission members of the transmission mechanism is rotatably coupled to the middle hinge by a shaft (e.g. indicated by dotted lines FIG.10); 
the other end of the associated one of the two transmission members of the transmission mechanism is slidably coupled to an associated one of the connection hinges (e.g. via 112 indicated e.g. FIG.4).

Regarding claim 20 Hsu discloses:
An electronic device, comprises 
a flexible member (e.g. 20 FIG.1), a housing (e.g. 10 FIG.1), and a foldable device (e.g. between 110 FIG.1); 
the housing comprises a first frame and a second frame (e.g. left/right 110 FIG.1); 
the foldable device is arranged between the first frame and the second frame (shown e.g. FIG.1); 
the flexible member is arranged on the housing and the foldable device (e.g. indicated by dotted line FIG.1); 
the flexible member is folded or unfolded together with the foldable device (described e.g. abstract); 
the foldable device comprises a bendable mechanism (e.g. 11 FIG.16), a connection mechanism (e.g. 2, 5 FIG.16), and a shielding mechanism (e.g. 4 FIG.2); 
the connection mechanism is coupled to the bendable mechanism (indicated via dotted line FIG.16), and is slidable relative to the bendable mechanism as the bendable mechanism is folded (shown e.g. FIG.17-FIG.19); 
the shielding mechanism is arranged on an inner side of the bendable mechanism (shown e.g. FIG.18); 
the shielding mechanism is coupled to the connection mechanism (indicated via dotted line e.g. FIG.16); 
when the bendable mechanism is folded, the connection mechanism is capable of driving the shielding mechanism to slide relative to the bendable mechanism (shown e.g. FIG.17-FIG.19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional referenced cited on the PTO-892 disclose/teach hinged housing devices as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                          


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841